Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
This office action is in response to claims filed on 12/04/2018
Claims 1-21 are pending and rejected; claims 1, 8 and 15 are independent claims

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanyamaraju et al. US Pub. No.: 2018/0005139 A1 (hereinafter Dhanyamaraju) in view of Erkkinen US Patent No.: 7,913,232 B2 (hereinafter Erkkinen).

Dhanyamaraju teaches:
As to claim 1, a computer system comprising: a memory configured to store computer-readable program code (see Dhanyamaraju Fig. 1); and 
processing circuitry configured to access the memory, and execute the computer-readable program code (see Dhanyamaraju Fig. 1) to cause the computer system to at least: 
cross-check the output from the certifiable software application by comparison with the corresponding output from the qualifiable software application to verify the output from the certifiable software application, and thereby improve integrity of the computer system (see 
generate an alert that the output from the certifiable software application is unverified when the comparison indicates that the output differs from the corresponding output by more than a threshold (see Dhanyamaraju Fig. 3 and ¶21, the system 102 may generate a tuning alert to tune the machine learning model, when the output variation score is above a first threshold value)
Dhanyamaraju does not explicitly teach but the related art Erkkinen teaches:
execute a certifiable software application composed of static program instructions executed sequentially to process input data to produce an output on which the computer system is configured to operate, the certifiable software application being certifiable for the computer system according to a certification standard (see Erkkinen Fig. 3b and Col.20 lines 2-6, Once the source code is produced (94) from the block diagram model, the certification process 60 can use (96) the source code as user input and continue the certification process 60 shown in FIG. 2 to satisfy the currently displayed objective); 
execute a qualifiable software application during execution of the certifiable software application, the qualifiable software application using a model iteratively built using a machine learning algorithm to process the input data to produce a corresponding output, the qualifiable software application being non-certifiable for the computer system according to the certification standard (see Erkkinen Fig. 3c and Col. 20 lines 11-20, by using a qualified software tool, such as a software development tool or a software verification tool as described in section 12.2 of the DO-178B guidance document, the output of the qualified software tool does not have to be verified as described by section 6 of the DO-178B guidance document); 
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certify able software for safety critical system disclosed by Erkkinen as generating alerts while monitoring a machine learning model in real time disclosed by Dhanyamaraju.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because by applying these standards during software development, safety hazards 

As to claim 2, the combination of Dhanyamaraju and Erkkinen teaches the computer system of claim 1, wherein the output from the certifiable software application is verified when the comparison indicates that the output differs from the corresponding output from the qualifiable software application by no more than the threshold see Dhanyamaraju Fig. 3 and ¶21, the system 102 may generate a tuning alert to tune the machine learning model, when the output variation score is above a first threshold value), and 
the memory stores further computer-readable program code that the processing circuitry is configured to execute to cause the computer system to further at least: operate on the output on which the computer system is configured to operate, and exclusive of the corresponding output from the qualifiable software application (see Dhanyamaraju Fig. 3 and ¶21, tuning alert indicated that there is some change in the Machine Learning model which requires tuning for improved and accurate prediction). 
As to independent claim 8, this claim is directed to a method executed by the system of claim 1; therefore it is rejected along similar rationale.
As to independent claim 15, this claim is directed to a computer-readable storage medium that is non-transitory and has computer-readable program code executed by the system of claim 1; therefore it is rejected along similar rationale.
As to dependent claims 9 and 16, these claims contain substantially similar subject matter as claim 2; therefore they are rejected along the same rationale.


3-7, 10-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dhanyamaraju in view of Erkkinen as applied above to claims 1, 8 and 15 and further in view of Szatmary et al. US Pub. No. 2019/0009408 A1 (hereinafter Szatmary).

The combination Dhanyamaraju and Erkkinen teaches:
As to claim 3, the computer system of claim 1, wherein the output from the certifiable software application is verified when the comparison indicates that the output differs from the corresponding output from the qualifiable software application by no more than the threshold (see Dhanyamaraju Fig. 3 and ¶35, the alert generation module 216 may generate a tuning alert to tune the machine learning model, when the output variation score is above a first threshold value), and 
Dhanyamaraju and Erkkinen does not explicitly teaches but the related art Szatmary teaches: 
the memory stores further computer-readable program code that the processing circuitry is configured to execute to cause the computer system to further at least: produce a combined output from the output and the corresponding output; and operate on the combined output (see Szatmary ¶22,  sensory context, determining a first instance of a control output using a pre-configured and non-learning prediction process and a second instance of the control output using a learning prediction process; combining the first instance of the control output with the second instance of the control output using a combination process to produce the combined control)
Therefore, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use a combination process to produce the combined control output taught by Szatmary as generating alerts while monitoring a machine learning model in real time disclosed by Dhanyamaraju and a certify able software for safety critical system disclosed by Erkkinen.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because combining machine learning models that learn to predict the correct signal given other elements of the sensory context are more effective, as taught by Szatmary
wherein the computer system being caused to execute the certifiable software application, and execute the qualifiable software application, further includes the computer system being caused to produce respective figures of merit for the output and the corresponding output, and wherein the computer system being caused to produce the combined output includes being caused to Kalman filter the output and the corresponding output weighted by the respective figures of merit. (see Szatmary ¶¶22, combining the first instance of the control output with the second instance of the control output using a combination process to produce the combined control; ¶120, the component 402 process may comprise one or more of a pre-programmed process, a previously trained process, a pre-configured adaptive process (e.g., Kalman filter), a learning process)

As to claim 5,  The combination Dhanyamaraju and Erkkinen teaches the computer system of claim 1, wherein the memory stores further computer-readable program code that the processing circuitry is configured to execute to cause the computer system to further at least: 
wherein the computer system being caused to generate the alert includes being caused to generate the alert that the output from the certifiable software is unverified when the comparison indicates that the output differs from both the corresponding output and the second corresponding output by more than the threshold (see Dhanyamaraju Fig. 3 and ¶21, the system 102 may generate a tuning alert to tune the machine learning model, when the output variation score is above a first threshold value).
Dhanyamaraju and Erkkinen does not explicitly teaches but the related art Szatmary teaches: 
execute a third software application as the certifiable software application and the qualifiable software application are executed, the third software application being a second certifiable or qualifiable software application, the third software application being executed to process the input data to produce a second corresponding output (see Szatmary ¶22, determining a first instance of a control output using a pre-configured and non-learning prediction process and a second 
wherein the computer system being caused to cross-check the output includes being caused to cross-check the output from the certifiable software application by comparison with the corresponding output and the second corresponding output (see Szatmary ¶22, configured to produce a trajectory that is closer to the target trajectory compared to task execution based on one or both of the first instance of the control output or the second instance of the control output).
Same rational applied as above to combine the cited prior art references.

As to claim 6, the combination of Dhanyamaraju, Erkkinen Szatmary teaches: the computer system of claim 1, wherein the computer system is an avionics system of an aircraft moving toward a hub that defines a target for the aircraft, the certifiable software application is a certifiable object detection application, and the qualifiable software application is a qualifiable object detection application (see Szatmary ¶¶6, 12, 22, utilize robots that provide functionality out of the box (e.g., pre-programmed). Some users may train a robot with supervised learning to perform a task (e.g., navigation, manipulation, and/or other tasks), 
wherein the computer system being caused to execute the certifiable software application includes being caused to execute the certifiable object detection application to process an image of the hub to produce an output in which the target is detected in the image (see Szatmary ¶59, one or more implementations, such as object recognition, and/or obstacle avoidance, the output provided by the sensor component 166 may comprise a stream of pixel values associated with one or more digital images), 
wherein the computer system being caused to execute the qualifiable software application includes being caused to execute the qualifiable object detection application to process the image of the hub to produce a corresponding output in which the target is detected in the image (see Szatmary ¶59, one or more implementations, such as object recognition, and/or obstacle avoidance, the output provided by the sensor component 166 may comprise a stream of pixel values associated with one or more digital images), and 
wherein the computer system being caused to cross-check the output includes being caused to cross-check the output by comparison with the corresponding output to verify the output from the certifiable object detection application (see Szatmary ¶175, the operation effectuated by the component 550 may comprise a difference, a comparison, and/or other operation configured to determine a discrepancy between the inputs 534, 536). 

As to claim 7, the combination of Dhanyamaraju, Erkkinen and Szatmary teaches the computer system of claim 6, wherein the output from the certifiable object detection application is verified when the comparison indicates that the output differs from the corresponding output by no more than the threshold that decreases with distance between the aircraft and the hub (see Dhanyamaraju Fig. 3 and ¶34, the data comparison module 214 may compare the first input parameter with the second input parameter to determine an input variation score). 

As to dependent claims 10-14 and 17-21, these claims contain substantially similar subject matter as claims 3-7; therefore they are rejected along the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478.  The examiner can normally be reached on Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGA WOLDEMARIAM/Examiner, Art Unit 2433        

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433